Exhibit 10.1

GUARANTEE

This Guarantee, dated as of February 17, 2016 (this “Guarantee”), is made by HNA
Group Co., Ltd., a limited company under the laws of the People’s Republic of
China (the “Guarantor”), in favor of Ingram Micro Inc., a Delaware corporation
(the “Guaranteed Party”). Reference is hereby made to the Merger Agreement among
Guaranteed Party, Tianjin Tianhai Investment Company, Ltd., a joint stock
company existing under the laws of the People’s Republic of China and indirect
Subsidiary of Guarantor (“Parent”), and GCL Acquisition, Inc., a Delaware
corporation and an indirect wholly-owned subsidiary of Parent (“Merger Sub”),
dated as of the date hereof (the “Merger Agreement”). Capitalized terms used
herein, but not otherwise defined herein, have the meanings ascribed to them in
the Merger Agreement.

1. Guarantee. To induce the Guaranteed Party to enter into the Merger Agreement,
the Guarantor hereby absolutely, unconditionally and irrevocably, as a primary
obligor and not merely a surety, guarantees to the Guaranteed Party, on the
terms and subject to the conditions set forth herein, the due, complete and
punctual payment, observance, performance and discharge of 100% of:

a) The obligation of Parent to pay, or cause to be paid, to the Guaranteed Party
(i) the Parent Termination Fee in the event, and only in the event, that Parent
becomes obligated to pay the Parent Termination Fee in accordance with the terms
of Section 11.04(c) of the Merger Agreement and (ii) any amounts that are owed
by Parent to the Company pursuant to Section 6.07 of the Merger Agreement; and

b) the obligations of Parent to pay the aggregate amounts contemplated by
Sections 2.02 and 2.05 of the Merger Agreement, subject to the satisfaction of
the conditions to the obligations of Parent under Sections 9.01 and 9.02 of the
Merger Agreement, including all related costs and expenses of Parent and Merger
Sub (such amount being Guarantor’s “Merger Consideration Obligations”) to the
Guaranteed Party when due (if at all), and in the manner provided in the Merger
Agreement.

The Guarantor’s obligations pursuant to the above subclauses (a) and (b) are
hereinafter referred to as the “Guaranteed Obligations”. In no event shall the
Guarantor be liable for Guaranteed Obligations in respect of both the Parent
Termination Fee and the Merger Consideration Obligations; provided that the
Guaranteed Party may pursue both the payment and performance, as the case may
be, associated with either the Merger Consideration Obligations or the Parent
Termination Fee, but shall not be entitled to receive both. The Guaranteed Party
agrees that it and its Affiliates shall not assert any claim, directly or
indirectly, that Guarantor is liable for an aggregate amount in excess of the
Guaranteed Obligations. All payments hereunder shall be made in lawful money of
the United States, in immediately available funds.

c) Subject to Section 2, notwithstanding anything that may be to the contrary
herein, the Guarantor shall not be responsible for making any payment or
performing any obligation in respect of the Guaranteed Obligations under
circumstances in which Parent would not be required, pursuant to the terms of
the Merger Agreement, to make such

 

1



--------------------------------------------------------------------------------

payment or perform such obligation, and the Guarantor shall be entitled to
assert any defense of Parent to payment or performance under the Merger
Agreement as a defense to payment or performance under this Guarantee in respect
of the Guaranteed Obligations.

 

2. Obligation to Assume the Parent’s Rights and Obligations under the Merger
Agreement. If the Parent Shareholder Approval is not obtained at the Parent
Shareholder Meeting or if, once obtained, any Parent Shareholder Approval
becomes invalid or no longer effective or otherwise does not satisfy the
condition set forth in Section 9.01(b) of the Merger Agreement (any such event,
a “Parent Approval Failure”), then, automatically and without any further action
by the Guarantor or the Guaranteed Party, the Guarantor shall assume all of the
Parent’s rights and obligations under the Merger Agreement (the “Assumption”).

Upon the Assumption, the Guarantor shall (i) assume and be bound in respect of,
all duties, liabilities, covenants, representations and warranties and other
obligations (including, without limitation, all obligations and liabilities
accrued as of the date of the Assumption whether or not payable at such time) of
Parent under the Merger Agreement, mutatis mutandis and (ii) succeed to, and be
substituted for, and may exercise every right and power of, Parent under the
Merger Agreement, mutatis mutandis, with the same effect as if the Guarantor had
been named therein instead of Parent from the date the Merger Agreement became
effective; provided that (w) all provisions in the Merger Agreement relating to
the SHSE Clearance or the Parent Shareholder Approval (including, without
limitation, the Parent Board Resolutions and the Parent Shareholder Meeting)
shall be deemed deleted in their entirety; provided that, Guarantor shall make
at the time of the Assumption appropriate representations, warranties and
covenants to the Company relating to Guarantor’s required corporate and
regulatory approvals in connection with the transactions contemplated by the
Assumption and the Merger Agreement, (x) the Guarantor shall take all actions
necessary to promptly substitute a newly formed Delaware corporation that is a
controlled subsidiary (direct or indirect) of the Guarantor to assume and be
bound in respect of, all duties, liabilities, covenants, representations and
warranties and other obligations (including, without limitation, all obligations
and liabilities accrued as of the date of such substitution whether or not
payable at such time) of Merger Subsidiary under the Merger Agreement, and such
entity shall succeed to, and be substituted for, and may exercise every right
and power of, Merger Subsidiary under the Merger Agreement, mutatis mutandis,
with the same effect as if such entity had been named therein instead of Merger
Subsidiary from the date the Merger Agreement became effective, (y) the
Guarantor shall either (1) become a party to the Escrow Agreement in
substitution of Parent or (2) enter into an escrow agreement on terms and
conditions identical to the Escrow Agreement, mutatis mutandis, with the Company
and the Escrow Agent (the “New Escrow Agreement”), in which case, Parent and the
Company shall promptly cause the Escrow Agent to transfer all amounts deposited
in the escrow account under the Escrow Agreement into the escrow account under
the New Escrow Agreement and (z) the End Date shall be automatically extended by
such number of days as have elapsed from the effective date of the Merger
Agreement to the date of the Parent Approval Failure.

 

2



--------------------------------------------------------------------------------

In connection with any Assumption, the Guaranteed Party and Guarantor shall
execute such further documents, including any amendment of the Merger Agreement,
and make such further assurances and take such further actions (including
without limitation, in accordance with Section 8.01 of the Merger Agreement, the
prompt filing of any notices, petitions, statements, registrations, submissions
of information, applications or other documents required by any Governmental
Authority) as may be necessary or reasonably requested to carry out more
effectively the intent and purpose of the Assumption.

3. Terms of Guarantee.

(a) This Guarantee is one of payment, not just collection, and a separate action
or actions may be brought and prosecuted against the Guarantor to enforce this
Guarantee, irrespective of whether any action is brought against Parent, Merger
Sub or any other Person or whether Parent, Merger Sub or any other Person is
joined in any such action or actions.

(b) The liability of the Guarantor under this Guarantee shall, to the fullest
extent permitted under applicable law, be absolute and unconditional
irrespective of:

(i) any change in the corporate existence, structure or ownership of Parent or
Merger Sub, or any insolvency, bankruptcy, reorganization, liquidation or other
similar proceeding of Parent or Merger Sub or affecting any of their assets;

(ii) any change in the manner, place or terms of payment or performance, or any
change or extension of the time of payment or performance of, renewal or
alteration of, the Guaranteed Obligations, any liability incurred directly or
indirectly in respect thereof, or any amendment or waiver of or any consent to
any departure from the terms of the Merger Agreement or the documents entered
into in connection therewith, in each case, made in accordance with the terms
thereof;

(iii) the existence of any claim, set-off or other right that the Guarantor may
have at any time against Parent or Merger Sub, whether in connection with the
Guaranteed Obligations or otherwise;

(iv) any lack or limitation of status or power, incapacity, disability or other
legal limitation of Parent in respect of the Guaranteed Obligations; or

(v) any change in the law of any jurisdiction, or any present or future action
or order of any Governmental Authority, amending, varying, reducing or otherwise
affecting the validity or enforceability of the Guaranteed Obligations or the
obligations of the Guarantor in respect of the Guaranteed Obligations.

(c) In the event that the payment to the Guaranteed Party in respect of the
Guaranteed Obligations, or a portion thereof, is rescinded or otherwise must be
(and is) returned to the Guarantor for any reason whatsoever, the Guarantor
shall remain liable hereunder with respect to the Guaranteed Obligations as if
such payment, or that portion, had not been made.

 

3



--------------------------------------------------------------------------------

(d) To the fullest extent permitted by law, the Guarantor hereby expressly
waives any and all rights or defenses related to this Guarantee arising by
reason of any law which would otherwise require any election of remedies by the
Guaranteed Party. The Guarantor waives promptness, diligence, notice of
acceptance of this Guarantee and of the Guaranteed Obligations, presentment,
demand for payment, notice of non-performance, default, dishonor and protest,
notice of the incurrence of the Guaranteed Obligations and all other notices of
any kind, and any requirement that the Guaranteed Party exhaust any right, power
or remedy or proceed against Parent, the Guarantor or any other Person, all
defenses which may be available by virtue of any stay, moratorium law or other
similar law now or hereafter in effect, any right to require the marshalling of
assets of Parent or any other Person interested in the transactions contemplated
by the Merger Agreement, and all suretyship defenses generally (other than
defenses to the payment of the Guaranteed Obligations that are available to
Parent or Merger Sub under the Merger Agreement, which defenses shall be
available to the Guarantor with respect to the Guaranteed Obligations, or breach
by the Guaranteed Party of this Guarantee). The Guarantor acknowledges that it
will receive substantial direct and indirect benefits from consummation of the
transactions contemplated by the Merger Agreement and that the waivers set forth
in this Guarantee are knowingly made in contemplation of such benefits.

(e) The Guarantor hereby covenants and agrees that it shall not institute, and
shall cause its Affiliates to not institute, any action, suit or other
proceeding or bring any other claim asserting that this Guarantee or any term or
condition set forth herein is illegal, invalid or unenforceable in accordance
with its terms.

(f) Except as explicitly set forth herein or in the Merger Agreement, the
Guarantor hereby unconditionally and irrevocably agrees not to exercise any
rights in connection with the transactions contemplated by the Merger Agreement
that it may now have or hereafter acquire against Parent or any other Person
interested in the transactions contemplated by the Merger Agreement that arise
from the existence, payment, performance, or enforcement of the Guarantor’s
Guaranteed Obligations under or in respect of this Guarantee, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of the
Guaranteed Party against Parent or such other Person, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from Parent or such
other Person, directly or indirectly, in cash or other property or by set-off or
in any other manner, payment or security on account of such claim, remedy or
right, unless and until all of the Guaranteed Obligations shall have been paid
in full in cash; provided, that the Guarantor shall have the right to cause any
other Person to satisfy the Guaranteed Obligations to the Guaranteed Party
hereunder.

(g) For the avoidance of doubt, this Section 3 shall not apply to Section 2.

4. Representations and Warranties. The Guarantor hereby represents and warrants
with respect to itself that:

a) The Guarantor is a limited company duly organized and validly existing and in
good standing (to the extent such concept is recognized) under the laws of its
jurisdiction of organization.

 

4



--------------------------------------------------------------------------------

b) This Guarantee has been duly and validly executed and constitutes a legal,
valid and binding obligation of the Guarantor and is enforceable against the
Guarantor in accordance with its terms, subject to the Bankruptcy and Equity
Exception. The execution, delivery and performance of this Guarantee has been
duly authorized by all necessary action and does not and will not (1)
contravene, violate or conflict with the organizational or governing documents
of the Guarantor, (2) violate any Applicable Law or Order to which the Guarantor
or any of its assets are subject, (3) require any consent or other action by any
person under, constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in any breach of or give rise
to any right of termination, cancellation, amendment or acceleration of, any
material right or obligation of the Guarantor, except, with respect to clauses
(2) and (3) above, for any such conflicts, violations, breaches, defaults or
other occurrences that would not, individually or in the aggregate, adversely
affect in any material respect the ability of the Guarantor to perform its
material obligations hereunder.

c) All required consents, approvals, authorizations, permits of, filings with
and notifications to, any Governmental Authority necessary for the due
execution, delivery and performance of this Guarantee by the Guarantor have been
obtained or made and all conditions thereof have been duly complied with, and no
other action by, and no notice to or filing with any Governmental Authority is
required in connection with the execution, delivery or performance of the
Guarantee, except, in each case, as would not, individually or in the aggregate,
adversely affect in any material respect the ability of the Guarantor to perform
its material obligations hereunder.

d) The Guarantor has, and will have, the financial capacity to pay and perform
its obligations under this Guarantee and cash or access to available funds in an
amount not less than the Guaranteed Obligations for the Guarantor to fulfill its
Guaranteed Obligations under this Guarantee for so long as this Guarantee shall
remain in effect in accordance with Section 5 hereof.

5. Termination. This Guarantee shall terminate automatically and immediately and
the Guarantor shall have no further obligations under this Guarantee (other than
this Section 5 and Sections 7 through 15, all of which shall survive such
termination) as of the earliest to occur of (i) the consummation of the Closing
and the payment of the Merger Consideration; (ii) the date that is 6 months
after the termination of the Merger Agreement, if the Guaranteed Party has not
presented to the Guarantor a written notice of claim for payment hereunder by
5:00 pm (New York City time) on the final day of such six-month period or in the
event such a claim has been made within such period, then the earliest to occur
of (x) a final, non-appealable judgment of a Governmental Authority that the
Merger Agreement was validly terminated in a circumstance where Parent would not
be liable to make any payment under the Merger Agreement, (y) a written
agreement among the Guarantor and the Guaranteed Party expressly terminating, in
full, the obligations and liabilities of the Guarantor pursuant to this
Guarantee, and (z) the date specified in clause (iii) below; and (iii) the date
that either of the mutually exclusive Guaranteed Obligations have been
indefeasibly performed and satisfied in full.

 

5



--------------------------------------------------------------------------------

6. Continuing Guarantee. Except to the extent terminated pursuant to the
provisions of Section 5 hereof, this Guarantee is a continuing one and shall
remain in full force and effect until the payment and satisfaction in full of
the Guaranteed Obligations, shall be binding upon the Guarantor, its successors
and assigns, and shall inure to the benefit of, and be enforceable by, the
Guaranteed Party and its permitted successors, transferees and assigns. All
obligations to which this Guarantee applies or may apply under the terms hereof
shall be conclusively presumed to have been created in reliance hereon.

7. Entire Agreement. This Guarantee, together with the Merger Agreement,
constitutes the entire agreement, and supersedes all prior agreements,
understandings and statements, written or oral, between the Guarantor or any of
its Affiliates, on the one hand, and the Guaranteed Party or any of its
Affiliates, on the other, with respect to the subject matter of this Guarantee.

8. Amendments and Waivers. No amendment or waiver of any provision of this
Guarantee shall be valid and binding unless it is in writing and signed by the
party or each of the parties against whom the amendment or waiver is to be
effective. No failure on the part of the Guaranteed Party to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Guaranteed Party
of any right, remedy or power hereunder preclude any other or future exercise of
any right, remedy or power hereunder except as explicitly set forth herein or in
the Merger Agreement. Subject to the terms hereof and of the Merger Agreement,
each and every right, remedy and power hereby granted to the Guaranteed Party or
allowed to such party by law shall be cumulative and not exclusive of any other,
and may be exercised by the Guaranteed Party at any time or from time to time.

9. Counterparts. This Guarantee may be executed in any number of counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. This Guarantee may be executed and delivered by
facsimile transmission, by electronic mail in “portable document format” (“pdf”)
form, or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a document, or by combination of such means.

10. Notices. All notices, requests, claims, demands and other communications
hereunder shall be sufficient if in writing, and sent by facsimile transmission
(provided that any notice received by facsimile transmission or otherwise at the
addressee’s location on any Business Day after 5:00 p.m. (addressee’s local
time) shall be deemed to have been received at 9:00 a.m. (addressee’s local
time) on the next Business Day), by reliable overnight delivery service (with
proof of service), hand delivery or certified or registered mail (return receipt
requested and first–class postage prepaid), addressed as follows:

If to the Guarantor:

HNA Group Co., Ltd.

29 Haixiu Road

Haikou, Hainan Province

People’s Republic of China

Attention:         Fang Yuan

Facsimile No.: +86-898-6673-9941

E-mail:             fang.yuan@hnair.com

with a copy to:

Weil, Gotshal & Manges LLP

29/F Alexandra House

18 Chater Road

Central, Hong Kong

Attention:         Akiko Mikumo

                          Charles Ching

Facsimile No.: +852-3015-9354

E-mail:             akiko.mikumo@weil.com

                          charles.ching@weil.com

and

Fangda Partners

27/F, North Tower, Beijing Kerry Centre

1 Guanghua Road, Chaoyang District

Beijing 100020

People’s Republic of China

Attention:         Fei Qiao

Facsimile No.: +86-10-5769-5788

E-mail:             fei.qiao@fangdalaw.com

 

6



--------------------------------------------------------------------------------

If to the Guaranteed Party:

 

Ingram Micro Inc. 3351 Michelson Drive, Suite 100 Irvine, CA 92612 Attention:  
Larry C. Boyd Facsimile No.:   +1-714-566-9370 E-mail:  
larry.boyd@ingrammicro.com

with a copy to:

 

Davis Polk & Wardwell LLP 1600 El Camino Real Menlo Park, California 94025
Attention:   Alan Denenberg   Stephen Salmon Facsimile No.:   +1-650-752-3663
E-mail:   alan.denenberg@davispolk.com   stephen.salmon@davispolk.com

or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or received. Any party to this Agreement
may notify any other party of any changes to the address or any of the other
details specified in this paragraph; provided, however, that such notification
shall only be effective on the date specified in such notice or two (2) Business
Days after the notice is given, whichever is later.

11. Governing Law; Jurisdiction; Waiver of Jury Trial.

a) This Guarantee, and all claims or causes of action (whether in contract or
tort) that may be based upon, arise out of or relate to this Guarantee or the
negotiation, execution or performance of this Guarantee (including any claim or
cause of action based upon, arising out of or related to any representation or
warranty made in or in connection with this Agreement or as an inducement to
enter this Guarantee) shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice of
law principles that would require or permit the application of laws of another
jurisdiction.

 

7



--------------------------------------------------------------------------------

b) The parties hereto agree that any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby shall be brought in
the Delaware Chancery Court and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Chancery Court shall not have or declines
to accept jurisdiction over a particular matter, any federal court located in
the State of Delaware or other Delaware state court), and each of the parties
hereto hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court.

c) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING BETWEEN THE PARTIES
HERETO ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

d) Each of the parties hereto hereby consents to process being served by any
party in any suit, action or proceeding by delivery of a copy thereof in
accordance with the provisions of Section 10.

12. No Assignment. Neither the Guarantor nor the Guaranteed Party may assign its
rights, interests or obligations hereunder to any other Person (except by
operation of law) without the prior written consent of the Guaranteed Party (in
the case of an assignment by the Guarantor) or the Guarantor (in the case of an
assignment by the Guaranteed Party) and any such assignment without such consent
shall be void ab initio. Any such assignment shall not relieve the Guarantor of
its obligations under this Guarantee.

13. No Third Party Beneficiaries. The parties hereby agree that their respective
representations, warranties, agreements and covenants set forth herein are
solely for the benefit of the other parties hereto and their successors and
permitted assigns, in accordance with and subject to the terms of this
Guarantee, and this Guarantee is not intended to, and does not, confer upon any
person other than the parties hereto and their respective successors and
permitted assigns any rights or remedies hereunder.

14. Severability. Any term or provision of this Guarantee that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. No party hereto shall assert, and each party shall
cause its respective Affiliates not to assert, that this Guarantee or any part
hereof is invalid, illegal or unenforceable.

 

8



--------------------------------------------------------------------------------

15. Headings. The headings contained in this Guarantee are for convenience
purposes only and shall not in any way affect the meaning or interpretation
hereof.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Guarantee
as of the date first written above.

 

GUARANTOR: HNA GROUP CO., LTD.         By:  

/s/ Tan Xiangdong

  Name:   Tan Xiangdong   Title:   Vice Chairman and Chief Executive Officer

 

[SIGNATURE PAGE TO GUARANTEE]



--------------------------------------------------------------------------------

GUARANTEED PARTY: INGRAM MICRO INC. By:  

/s/ Alain Monié

Name:   Alain Monié Title:   Chief Executive Officer

 

[SIGNATURE PAGE TO GUARANTEE]